THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Marvin Lee Robertson, Jr., Respondent.

            Appellate Case No. 2015-000050


                             Opinion No. 27505 

                Submitted March 3, 2015 – Filed March 11, 2015 



                                 DISBARRED


            Lesley M. Coggiola, Disciplinary Counsel, and Sabrina
            C. Todd, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            M. Baron Stanton, Esquire, of Stanton Law Offices, P.A.,
            of Columbia, for Respondent.



PER CURIAM: On June 15, 2009, this Court disbarred respondent from the
practice of law. In the Matter of Robertson, 383 S.C. 140, 678 S.E.2d 440 (2009).
He has not sought to be readmitted.

In the current attorney disciplinary matter, respondent and the Office of
Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of discipline. We accept the Agreement and disbar respondent with
conditions as set forth hereafter. The disbarment shall run concurrently with
respondent's June 15, 2009, disbarment. The facts, as set forth in the Agreement,
are as follows.
                                       Facts

In 2007, Jane Doe borrowed money against a house that was not her residence.
Respondent had represented Ms. Doe on various business matters in the past and
referred her to another attorney in the same office building to close the loan. The
other attorney served as the settlement agent and handled virtually all aspects of
the transaction before and after the closing. On the settlement date, however,
respondent conducted the closing on behalf of the settlement agent. Ms. Doe then
lent respondent $99,999.70 of the proceeds she received from the closing.

Respondent submits he fully intended to repay Ms. Doe and did not expect to be
suspended from the practice of law. Respondent admits the loan constituted a
business transaction with a client and he did not comply with the safeguards
outlined in Rule 1.8(a) of the Rules of Professional Conduct, Rule 407, SCACR.
Specifically, the transaction and its terms were not communicated to Ms. Doe in
writing, she was not advised of the desirability of consulting independent legal
counsel, and she never signed any document agreeing to the terms of the loan.

Respondent made some payments on the loan but ceased making payments in early
2008, around or after the time he was placed on interim suspension by consent. In
the Matter of Robertson, Order (S.C. Sup. Ct. filed February 22, 2008) (Shearouse
Adv. Sh. No. 8 at 14). The Court accepted respondent and ODC's Agreement for
Discipline by Consent and disbarred respondent on June 15, 2009. In the Matter of
Robertson, supra. Ms. Doe filed her complaint in March of 2010. Respondent
owes Ms. Doe a principal balance of $93,999.70.

                                        Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.8 (lawyer shall not
enter into a business transaction with a client or knowingly acquire ownership,
possessory, security or other pecuniary interest adverse to client unless: (1)
transaction and terms on which the lawyer acquires interest are fair and reasonable
to client and fully disclosed and transmitted in writing in manner that can be
reasonably understood by client; (2) client is advised in writing of desirability of
seeking and given reasonable opportunity to seek advice of independent legal
counsel on transaction; and (3) client gives informed consent, in writing signed by
client, to essential terms of transaction and lawyer's role in the transaction,
including whether the lawyer is representing client in transaction).

Respondent also admits he has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it shall be ground for
discipline for lawyer to violate Rules of Professional Conduct).

                                    Conclusion

We accept the Agreement and disbar respondent concurrently with his June 15,
2009, disbarment. Further, we order respondent to fully repay Ms. Doe. To ensure
repayment, respondent shall enter into a restitution plan with the Commission on
Lawyer Conduct (the Commission) no later than thirty (30) days from the date of
this opinion. Respondent shall pay the costs incurred in the investigation and
prosecution of this matter by ODC and the Commission within thirty (30) days of
the date of this opinion. Finally, respondent shall complete the Legal Ethics and
Practice Program Ethics School prior to filing a Petition for Reinstatement. Under
no circumstances shall respondent be permitted to file a Petition for Reinstatement
until full restitution and payment of costs have been made to Ms. Doe and as
ordered in the 2009 opinion disbarring respondent from the practice of law.
Accordingly, we accept the Agreement and disbar respondent for his misconduct.

DISBARRED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.